Citation Nr: 9928622	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from March 1972 to September 
1973.  The veteran's military occupational specialty was 
clerk-typist.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating determination of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  This case was before the Board in 
December 1996, at which time it was remanded for further 
development.  The RO has completed the development to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  
The case is again before the Board for final disposition.  

In a February 1997 statement, the veteran seemed to raise the 
issue of service connection for bronchitis.  He also referred 
to cardiac, liver and muscle dysfunction.  Those matters, 
which are not inextricably intertwined with the issues on 
appeal, are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The competent and probative evidence of record does not 
corroborate the incurrence of any in-service stressor to 
support a diagnosis of PTSD related to military service.

3.  The veteran has not submitted competent evidence to link 
a post service seizure disorder to service.




CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for PTSD or a 
seizure disorder.  38 U.S.C.A. § 5107(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's entry examination in March 1972, 
he reported having or having had frequent trouble sleeping.  
Mild insomnia, no medication, not significant was noted.  
Psychiatric and neurologic examinations were normal.  

Service medical records show that the veteran was 
hospitalized in April 1973 in order to "come down off 
heroin."  There were no symptoms or signs of a major thought 
or mood disorder on psychiatric examination.  The diagnoses 
were improper use of drugs, heroin, and dissociative 
personality disorder.  Psychiatric examinations in June and 
July 1973 continued to show no signs of a major thought or 
mood disorder.  There was no psychiatric diagnosis.  

The veteran's examination prior to service separation in July 
1973 revealed normal neurologic and psychiatric findings.  
The veteran reported having had or currently having epilepsy 
or fits.  

An August 1973 "Transfer of Patient" record indicates that 
the veteran was referred to the psychiatric department.  On 
mental status examination, the veteran was alert and fully 
oriented, without signs or symptoms of a major thought or 
mood disorder.  The diagnosis was improper use of drugs, 
heroin.  

VA group therapy records dated in August to October 1973 show 
that the veteran discussed drug problems, anger and childhood 
problems.  In November 1973, the social worker noted that the 
veteran's case would be closed in December 1973.    

Social Security Administration (SSA) records dated in April 
1983 show that the veteran reported that he was disabled due 
to a back injury.  

The assessment in VA psychiatric treatment records dated in 
August 1988 was that there was no evidence of major 
depression, and it was suspected that the veteran had a 
significant personality disorder and characterological 
depression.  

VA psychiatric records dated in October 1988 show that the 
veteran was seen for counseling.  The veteran dwelled at 
length on his mistreatment by his stepfather.  He spoke of 
early problems, including in reform school.  He spoke in an 
abstract manner so that it was difficult to ascertain what he 
meant.  Schizophrenia was considered as a possibility.  
Previous psychiatric hospitalization was denied.  

Private hospitalization records of December 1991 show that 
the veteran was admitted in a comatose condition due to a 
head injury and high alcohol blood level.  A computerized 
tomography (CT) scan revealed parenchymal hemorrhagic 
contusion along the subfrontal, left temporal and parietal 
lobes; there was some edema of the left cerebral hemisphere 
with some mass effect with shift left towards the right.  
Gradually the veteran recovered from his coma.  The final 
diagnosis was severe cerebral contusion.  

VA outpatient treatment records of February and March 1992 
reveal that the veteran was treated for post concussive 
syndrome with focal left temporal-parietal injury.  In June 
1993, the veteran was treated for status post major head 
injury from 1991 with left cerebral contusion/hemorrhage and 
post-traumatic epilepsy.  The impression included status post 
head injury and post-traumatic seizures with veteran 
improving but still with probable partial seizures.  

An internal medicine evaluation dated in May 1992 was 
conducted on behalf of SSA.  It was noted that the veteran 
was a vague and suboptimal historian.  The veteran stated 
that he was involved in a pedestrian versus motor vehicle 
accident in December 1991.  

The veteran was also afforded a psychiatric evaluation for 
SSA purposes in May 1992.  The examiner noted that the 
veteran was a poor and unreliable historian.  The diagnoses 
were ethanol intoxication and ethanol dependence; aphasia; 
and rule out dementia syndrome.  

Private psychological records dated in September 1992 show 
that the veteran responded in inappropriate ways.  He could 
not give details of his personal history and his wife 
provided his personal history.  According to the veteran's 
wife, the veteran was hit by a car while crossing a 
crosswalk, following which he underwent private 
hospitalization.  She stated that he had a brain injury and 
was in a coma for about one month.  She denied that he had 
ever been psychiatrically hospitalized nor had he received 
psychological counseling.  The provisional diagnosis was 
aphasia.  

In an October 1992 determination, SSA found the veteran to be 
disabled as of December 1991.  The primary diagnosis was head 
trauma with aphasia.   

The veteran was hospitalized at a VA facility in September to 
November 1993 for organic personality disorder (explosive 
type).  A magnetic resonance image (MRI) in September 1993 
revealed post-traumatic encephalomalacia.  Other diagnoses 
included posttraumatic encephalopathy.  A history of a closed 
head injury two years before with occasional generalized 
tonic-clonic seizures since that time was noted.  The 
pertinent diagnoses during the veteran's hospitalization in 
December 1993 and January 1994 included history of seizure 
disorder, status posttraumatic seizures, and history of 
personality disorder.  

A statement from the veteran's spouse dated in July 1994 
indicates that the veteran had been given a 30 percent rating 
out of service for PTSD and he was later offered a 60 percent 
rating in the 1970s.  The spouse stated that the veteran 
could never concentrate long enough to complete the 
paperwork.  She reported that she had to live with the 
veteran's symptoms of nightmares, constant nervousness and 
anxiety.  

The veteran was afforded a personal hearing at the RO in 
March 1995.  The veteran testified that he was treated for 
seizures shortly after service discharge in about August 1973 
and in 1976 because of a service incident.  Hearing 
transcript (T.) 2-3.  The veteran stated that he had a head 
injury in service.  T. 2.  The veteran indicated that another 
post service head injury that he had a few years ago didn't 
change anything that was already present.  T. 6.  

The veteran was afforded a VA general medical examination in 
July 1996.  The examiner noted that the veteran's medical 
history was significant for severe personality and explosive 
mood disorders, and history of PTSD, with the veteran stating 
that a heavy metal object fell on his head in 1976.  The 
veteran reported that he had recurrent seizures and post-
traumatic encephalomalacia attributed to that incident.  The 
pertinent diagnoses were severe personality disorder and 
PTSD.  

On VA psychiatric examination in July 1996, the veteran 
reported that heavy metal hit his head in 1973, though the 
veteran was noted to be a poor historian.  Based on the 
veteran's history and mental status examination, the 
diagnoses were dementia secondary to head trauma and organic 
personality, explosive type.  

In May 1997, the veteran was requested to provide the RO with 
detailed information regarding his claimed stressors.  The 
veteran did not respond.  

VA clinical records dated in December 1997 show that the 
veteran was treated for a chief complaint of a confusional 
state.  It was noted that the veteran had an extensive 
history including seizure disorder.  His history of prior 
injury was head trauma of two years before with post 
traumatic seizure disorder thereafter.  

The veteran was hospitalized at a private facility in July 
1998 for hematemesis, melena and falling hemoglobin.  By 
history, it was noted that the veteran had been hit by a car 
7 years before and had a cerebral injury and seizure 
disorder.    



Pertinent Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms; 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

For well-groundedness purposes, the evidence is presumed to 
be true except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and epilepsies or other organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Personality disorder is not a disease or injury within the 
meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

A well grounded claim for PTSD requires evidence of the 
disability; lay evidence (presumed to be credible for well-
grounded purposes only) of an in-service stressor; and 
medical evidence of a nexus between service and PTSD.  Gaines 
v. West, 
11 Vet. App. 353, 357 (1998).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).  The Court, in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), held that as 
a matter of law, that "if the claimed stressor is not 
combat-related, [the] appellant's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor." 

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

Analysis 

The first question before the Board regarding the veteran's 
PTSD claim is whether the veteran engaged in combat with the 
enemy.  A determination of combat status is made on the basis 
of the evidence of record, such as through the receipt of 
certain recognized military citations or "other supportive 
evidence."  West v. Brown, 7 Vet. App. 70 (1994).  The Court 
has held that the phrase "other supportive evidence" serves 
to provide "an almost unlimited field of potential 
evidence" to be used in the determination of combat status.  
Gaines v. West, 11 Vet. App. 353 (1998).  

In that regard, the Board notes that the veteran's DD Form 
214 shows that his military occupational specialty was 
unrelated to combat.  Also, it does not show that he is in 
receipt of any awards, medals or commendations clearly 
indicative of combat service such as a Purple Heart or a 
medal awarded for valor as opposed to awards based on 
assigned service location or dates of service.  As the Court 
has pointed out, the Board is not required to accept the 
veteran's own assertions that he was engaged in combat with 
the enemy.  See Irby v. Brown, 6 Vet. App. 132, 136 (1994).  
As available records do not support a finding that the 
veteran engaged in combat with the enemy, the veteran is thus 
not entitled to the presumptions under 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, the 
next question to be addressed is whether the record 
corroborates the veteran's accounts as to the occurrence of 
the alleged non-combat stressful events.  In Moreau v. Brown, 
9 Vet.App. 389 (1996), the Court held that evidence of non-
combat stressors may be obtained from sources other than 
service medical records, although a veteran's testimony, by 
itself, remained an insufficient basis upon which to grant 
service connection for PTSD.  The stressor, which the veteran 
had previously described, - being hit by equipment in service 
- appears to fall into the "non-combat" category.  

As the Court has held, "It is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet.App. 292, 
297 (1992).  In that regard, the Board continues to note 
that, although the veteran has reported that being hit with 
equipment during military service affected him and led to 
PTSD, the service medical records have not revealed any 
incidents or duties consistent with such reports.  Further, 
several medical reports from various medical professionals 
noted that the veteran was a suboptimal or unreliable 
historian (e.g., May 1992 internal medicine evaluation and 
psychiatric examination).  

Additionally, the RO provided the veteran with the 
opportunity to elaborate on any claimed stressors when they 
sent him a written communication in May 1997.  In that 
communication, the veteran was informed that specific answers 
were necessary for the RO to proceed with the claim.  The 
veteran did not respond to the request for clarifying 
information.  The duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  In the 
absence of corroborating evidence, the Board does not find 
that the incurrence of any in-service stressor is provided so 
as to support a diagnosis of PTSD related to military 
service.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  The Board, 
insofar as it finds that there is no recognizable stressor, 
does not reach questions of whether the events claimed by the 
veteran were sufficient to constitute a stressor for purposes 
of causing PTSD, or whether the remaining elements required 
to support the diagnosis of PTSD have been met, both matters 
that require competent medical opinions and expertise.  
Despite the fact that the record contains a diagnosis of PTSD 
offered by a VA physician during a general medical 
examination, absent a confirmed stressor to which such 
diagnosis is attributed, the veteran's PTSD claim must fail.  
See 38 C.F.R. § 3.304(f).  As noted above, the veteran has 
been documented to be an unreliable historian, and a 
diagnosis based on history provided by him would necessarily 
be questionable.

The Board also notes the 1994 statement that the veteran had 
received certain percentages for PTSD when he got out of 
service and in the 1970s.  However, there is no documentation 
that verifies this assertion.  In the voluminous records 
received by the RO, there is no indication of such an award.  
The veteran also did not provide any evidence to substantiate 
this claim.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  See West v. Brown, 7 Vet. 
App. 70, 79-80 (1994).  Thus, there is no clear, probative 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).

The veteran has also claimed service connection for a seizure 
disorder.  The service medical records are negative for 
medical findings of a seizure disorder.  Prior to service 
discharge, the veteran reported currently having or having 
had epilepsy or fits.  However, there is no objective 
indication of a neurologic disorder or seizure disorder.  

Following service, there are no findings of a seizure 
disorder until many years after service when the veteran was 
involved in an accident.  The RO attempted to obtain all 
pertinent treatment records.  Subsequent to the 1991 
accident, numerous treatment records show that the veteran 
required medical attention for reports of seizures.  However, 
the examiners consistently refer to the post-traumatic 
seizures as related to the post-service head injury.  

The current record contains medical evidence of a seizure 
disorder.  Thus, the first element of a well-grounded claim 
is met.  Caluza v. Brown, 7 Vet. App. 498 (1995). What the 
record lacks, however, is medical evidence of a nexus between 
injury or disease in service and the postservice seizure 
diagnoses.  Without the submission of competent [medical] 
evidence that tends to link a post service seizure disorder 
to service, the claim must be denied as not well grounded.  
Id.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).    

The Board has considered the veteran's assertions that this 
disability is of service origin.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  The Court held in 
Grottveit v. Brown, 5 Vet.App. 91 (1993), that lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a).

For the foregoing reasons, the claim for service connection 
for a seizure disorder is denied.  

Although where a claim is not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends on the particular facts of the case 
and the extent to which the VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, after reviewing the claims file, the Board does not 
find that there is notice of any specific records which have 
not been obtained.  

Although the Board has denied this appeal on grounds 
different from the RO, the appellant has not been prejudiced 
by this decision because the RO actually accorded the 
appellant greater consideration than the claim warranted.  
Bernard v. Brown, 
4 Vet.App. 384 (1993).  


ORDER

Service connection for PTSD and a seizure disorder is denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

